Haywood, J.
It is altogether unnecessary to inquire into the defendant’s title, before the plaintiff, who claims under Esther, has shewn a good one in himself. The hundred acres in question were separated from the residue by a legal conveyance, duly made by the patentee, and the Werleys can have no title, unless they have acquired one by the possession they had of part of the tract : this would have extended to the whole tract, if accompanied with a colour of title, without which, I apprehend, a possession will not bar adverse claims ; but with a colour of title, continued for seven years, it will bar them for ever, and give to the possessor a good title and right of property.
Verdict for the Defendant.